UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7045


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRAVIS LEON DAVIDSON,

                Defendant - Appellant.



                            No. 11-7165


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRAVIS LEON DAVIDSON,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Columbia.       Joseph F. Anderson, Jr.,
District Judge. (3:08-cr-00885-JFA-1)


Submitted:   December 15, 2011            Decided:   December 19, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Travis Leon Davidson, Appellant Pro Se.   Dean A. Eichelberger,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             In   these    consolidated        appeals,    Travis    Leon       Davidson

appeals the district court’s orders denying Davidson’s motion

for    the   district     court   judge    to    recuse    himself,       and    denying

Davidson’s motion to compel the Government to file a Fed. R.

Crim. P. 35 motion.           We have reviewed the record and find no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.            United States v. Davidson, No. 3:08-cr-

00885-JFA-1 (D.S.C. July 15, 2011; July 22, 2011).                              We deny

Davidson’s motion for appointment of counsel.                      We dispense with

oral    argument    because       the    facts    and   legal      contentions      are

adequately     presented     in    the    materials       before    the    court     and

argument would not aid the decisional process.



                                                                                AFFIRMED




                                           3